Exhibit 32 CERTIFICATIONS OF ADAM BLUMENFELD, CHAIRMAN AND CHIEF EXECUTIVE OFFICER, AND JOHN PITTS, CHIEF FINANCIAL OFFICER, PURSUANT TO 18 U.S.C. SECTION 1350 Pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officers of Sport Supply Group, Inc. hereby certify that (1) the Quarterly Report on Form 10-Q of Sport Supply Group, Inc. for the quarterly period ended March 31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and (2) the information contained in such quarterly report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Sport Supply Group, Inc. Dated: May 14, 2009 /s/ Adam Blumenfeld Adam Blumenfeld, Chairman and Chief Executive Officer Dated: May 14, 2009 /s/ John Pitts John Pitts, Chief Financial Officer
